Title: XII. Robert Smith’s Remarks on the Draft Message, [on or before 21 November 1801]
From: Smith, Robert
To: Jefferson, Thomas


[on or before 21 Nov. 1801]
page 1st. I sent a small squadron of frigates into the Mediterranean with overtures of conciliation and with instructions to assure the Bey of Tripoli of my cordial disposition to preserve with him a State of peace; but with orders at the same time, in case of a declaration of war by that Regency, to protect our Commerce against depradation and our Citizens against Captivity. The Measure was seasonable and salutary. The Bey had actually declared war in form against us before the arrival of our Squadron. Some of his Corsairs were traversing the Mediterranean in quest of our vessels and two of them, destined for the Western Ocean, had arrived at Gibralter. Our Commerce in the Mediterranean had thus for a time been suspended and that of the Atlantic was endangered. The seasonable arrival of our squadron afforded however an effectual convoy and enabled our Citizens to prosecute their intended voyages.

page. 3d—But it is submitted to your consideration whether the industry of our fellow Citizens ought to be burthened with taxes for the purpose of accumulating a Treasure for wars to happen we know not when and which perhaps would not so often happen but from the facility afforded by such Treasures.

page. 5—and for the frames of two extra Seventy four gun ships for the delivery of which contracts had been long since made.

page 6—a few days—better say—weeks.

page. 6—Would it not be well to omit the sentence mentioning the removal of the two other frigates? It will occur to practical men that such removal cannot be effected but at an expence of many thousand Dollars—besides the Law directs that they shall be laid up at ports not a port.

page. 3—Qu?—Is this government charged with nothing but “the external and mutual relations of these States”?

page. 8. Qu? Does not the form of the concluding sentence appear too much like party and Self-Commendation? Would not the purpose be equally answered in a form somewhat like the following?
—but I would willingly indulge the pleasing persuasion that all will cordially unite in honest and disinterested efforts to preserve the general and State governments in their &c &c &c

page. 7. Would the proposition respecting Juries be acceptable to any but the State of Virga. I am apprehensive such an innovation would alarm. It would be said that the powerful State of Virga. would impose her usages upon the other States.

page. 8. With respect to the Naturalisation-Laws, would it not be better to submit the subject generally without presenting in detail the modifications? The Opinions of Republicans upon this are various.


page. 6. Altho’ I have no doubt of the power of the President to grant in the exercise of a sound discretion a Nolle-prosequi, yet I have very serious doubts respecting the ground stated. The prevailing Opinion among Constitutional Lawyers will I believe be opposed to the principles set forth. But why make this communication? Does it give to Congress any information of the State of the Union or does it recommend to them any measure that requires legislative provision? Will it not be hazarding, without necessity, a division of our friends? The claim to such Executive prerogative will not be easily assented to.
Verbal merely
page. 1—“effect”—qu? retribution.
lessen like evils—prevent

page 1st—”I receive”—have received
page 1st—
page. 2. “to reduce”—to make

page. 5—”to be wanting”—wanted
id—“& be in readiness”—may be in readiness

page. 8. “Conclusion”—investigation

page. 8. “in having at length an oppy.” qu? why at length?
page 6—might not be omitted the detail respecting the fortifications—Vizt. from the words “where important harbours” to the words “be found useful” inclusive.
Qu? the prudence of saying any thing about the building of the 74’s—as it is not proposed by the Executive and as no appropriation for it is submitted

page. 7—Would it not be as well to omit the sentence—”and especially that portion of it recently erected”
